Case 1:19-cv-01745-SEB-MG Document 290 Filed 08/04/21 Page 1 of 5 PageID #: 7376




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF INDIANA
                                 INDIANAPOLIS DIVISION

 BIOCONVERGENCE LLC,                              )
                                                  )
                            Plaintiff,            )
                                                  )
                       v.                         )      No. 1:19-cv-01745-SEB-MG
                                                  )
 JASPREET ATTARIWALA,                             )
 SIMRANJIT JOHNNY SINGH,                          )
                                                  )
                            Defendants.           )
                                                  )
                                                  )
 JASPREET ATTARIWALA,                             )
                                                  )
                            Counter Claimant,     )
                                                  )
                       v.                         )
                                                  )
 BIOCONVERGENCE LLC,                              )
                                                  )
                            Counter Defendant.    )

    ORDER DENYING DEFENDANT/COUNTER-CLAIMANT'S MOTION TO
                         RECONSIDER

        Now before the Court is Defendant/Counter-Plaintiff's Motion to Reconsider. For

 the reasons set forth herein, this motion is denied.

                                          Discussion

        Plaintiff/Counter-Defendant BioConvergence, LLC d/b/a Singota Solutions

 ("Singota") initiated this lawsuit against its former employee, Defendant/Counter-

 Plaintiff Jaspreet Attariwala (Ms. Attariwala), on February 27, 2019, charging her with

 various claims related to her alleged theft and misappropriation of Singota's confidential

 information and trade secrets. On March 14, 2019, Ms. Attariwala filed her Counterclaim
Case 1:19-cv-01745-SEB-MG Document 290 Filed 08/04/21 Page 2 of 5 PageID #: 7377




 alleging breach of contract, violations of the Indiana Wage Payment Statute, and tortious

 interference with business relationships.

        Singota moved for summary judgment on the claims against it on January 9, 2020.

 Though Ms. Attariwala is now proceeding pro se, she was represented by counsel at that

 time. Her counsel withdrew from their representation of her shortly after the filing of the

 summary judgment motion and following their notice to her of the pending motion. Ms.

 Attariwala opposed Singota's motion but generally did not contest Singota's factual

 assertions, which undisputed facts we treated as true to the extent they were supported by

 admissible evidence. See Fed. R. Civ. P. 56(e); Local Rule 56-1(f).

        Ultimately, we granted Singota's motion in its entirety, based largely on Ms.

 Attariwala's failure to submit any evidence which supported her claims against Singota.

 We noted:

        Ms. Attariwala attempts to blame her lack of contradictory evidence on Singota's
        alleged refusal to produce discovery responses. This allegation is entirely
        unfounded. Ms. Attariwala has never served on Singota any discovery requests
        related to her counterclaims. Her discovery requests attached to her submission in
        support of this averment obviously do not elicit any information relating to her
        counterclaims; limited as they are in scope to discovery regarding Singota's claims
        against Ms. Attariwala. Additionally, her former counsel, in defending against
        Singota's Motion for Sanctions, has expressly conceded that they never conducted
        any discovery with respect to the counterclaims. Finally, we note that Ms.
        Attariwala has not filed a motion pursuant to Federal Rule of Civil Procedure
        56(d), which would authorize a delay in the Court's ruling on the summary
        judgment motion to allow her to conduct additional discovery. "Even pro se
        litigants" must so move if they desire such a delay. Lobrow v. Vill. of Port
        Barrington, 440 Fed. Appx. 513, 514 (7th Cir. 2011).

        [Dkt. 226, n. 5]. Ms. Attariwala now requests that we reconsider our summary

 judgment ruling, contending that she did not understand that she was required to file a
Case 1:19-cv-01745-SEB-MG Document 290 Filed 08/04/21 Page 3 of 5 PageID #: 7378




 motion pursuant to Rule 56(d) in order to delay a ruling on Singota's summary judgment

 motion so that she could conduct discovery.

        A motion for reconsideration "serves the limited function of correcting manifest

 errors of law or fact or presenting newly discovered evidence." Thomas v. Johnston, 215

 F.3d 1330 (7th Cir. 2000). The Seventh Circuit has defined the proper role of motions for

 reconsideration as follows:

        A motion for reconsideration performs a valuable function where the Court has
        patently misunderstood a party, or has made a decision outside the adversarial
        issues presented to the Court by the parties, or has made an error not of reasoning
        but of apprehension. A further basis for a motion to reconsider would be a
        controlling or significant change in the law or facts since the submission of the
        issue to the Court.

        Bank of Waunakee v. Rochester Cheese Sales, Inc., 906 F.2d 1185, 1191 (7th Cir.

 1990) (quoted in Elder Care Providers of Indiana, Inc. v. Home Instead, Inc., No. 1:14-

 CV-01894-SEB-MJD, 2017 WL 4287540, at *1 (S.D. Ind. Sept. 26, 2017)). A motion for

 reconsideration "is not an appropriate forum for rehashing previously rejected arguments

 or arguing matters that could have been heard during the pendency of the previous

 motion." It is within the sound discretion of the district court whether to grant a motion

 for reconsideration. Cincinnati Life Ins. Co. v. Beyrer, 722 F.3d 939, 955 (7th Cir. 2013).

        Ms. Attariwala has not identified any manifest errors of law nor significant

 changes thereto that would warrant reconsideration of the summary judgment motion. In

 fact, we correctly applied the rule of the Seventh Circuit that parties (including pro se

 parties) wishing to delay a summary judgment ruling to conduct additional discovery

 must file a motion pursuant to Rule 56(d). Ms. Attariwala did not do so.
Case 1:19-cv-01745-SEB-MG Document 290 Filed 08/04/21 Page 4 of 5 PageID #: 7379




        Moreover, Ms. Attariwala did not communicate her apparent need or desire to

 conduct discovery in her summary judgment briefing. Had she done so, perhaps

 leniencies (to the extent such leniencies would be permissible in the Seventh Circuit)

 could have been afforded to her for failing to perfectly conform with the procedural

 requirements of Rule 56(d), given her pro se status. 1 Instead, however, Ms. Attariwala

 falsely accused her adversary of failing to respond to her requests for discovery. She

 submitted with her briefing exhibits which purportedly offered proof of her attempts to

 serve discovery related to her counterclaims, though, as discussed in our summary

 judgment order, these evidentiary submissions were simply copies of interrogatories and

 requests for production related to Singota's claims against her. Now, in her Motion for

 Reconsideration, she backtracks on her unfounded accusations of discovery misconduct

 and asserts that she simply needs more time for discovery so that she may prove her

 counterclaims.

        We will not afford Ms. Attariwala this opportunity, given her total failure to

 comply with Rule 56(d) and her lack of candor with the Court. For these reasons, Ms.

 Attariwala's Motion to Reconsider [Dkt. 228] is denied.

        IT IS SO ORDERED.


        Date:         8/4/2021                      _______________________________
                                                     SARAH EVANS BARKER, JUDGE
                                                     United States District Court
                                                     Southern District of Indiana

 1
   Singota likely would have objected to offering Ms. Attariwala such leniencies, given that her
 pro se filings have, at times, included sophisticated legal terminology and argumentation, thus
 raising concerns for Singota that Ms. Attariwala's husband, a licensed attorney, is "ghostwriting"
 for her. [See Dkt. 226, at 2].
Case 1:19-cv-01745-SEB-MG Document 290 Filed 08/04/21 Page 5 of 5 PageID #: 7380




 Distribution:

 JASPREET ATTARIWALA
 1390 Kenyon St., NW Apt. 323
 Washington, DC 20010

 Justin A Allen
 OGLETREE DEAKINS NASH SMOAK & STEWART, P.C. (Indianapolis)
 justin.allen@ogletree.com

 Offer Korin
 KATZ KORIN CUNNINGHAM, P.C.
 okorin@kkclegal.com

 Christopher C. Murray
 OGLETREE DEAKINS NASH SMOAK & STEWART, P.C. (Indianapolis)
 christopher.murray@ogletreedeakins.com

 Brooke Smith
 KATZ KORIN CUNNINGHAM, P.C.
 bsmith@kkclegal.com
